UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6977


RASHI’D QAWI’ AL-AMI’N,

                      Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00381-RAJ-TEM)


Submitted:   December 15, 2011            Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rashid Qawi Al-Amin, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rashid Qawi Al-Amin appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.     § 1983    (2006)      complaint.          We   have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm     for   the        reasons   stated      by    the    district      court.

Al-Ami’n v. Clarke, No. 2:10-cv-00381-RAJ-TEM (E.D. Va. June 22,

2011).     We dispense with oral argument because the facts and

legal    contentions       are     adequately    presented         in   the    materials

before   the    court      and    argument     would   not    aid       the   decisional

process.



                                                                                AFFIRMED




                                           2